Mr. Justice Sears delivered the opinion of the court. Appellee recovered a judgment before a justice of the peace. Appellant filed an appeal bond, in which bond the appeal is recited as taken to the County Court. A transcript of the judgment of the justice of the peace was filed in the County Court, in which transcript it is recited that defendant (appellant) “ prays an appeal to the Circuit Court of Cook County.” ■ The cause was heard in the County Court and resulted in a judgment for appellee. It is contended by counsel for appellant that because the transcript of the judgment of the justice of the peace recited that an appeal had been prayed to the Circuit Court, therefore the cause was pending in the Circuit Court, and not in the County Court, and that the County Court was without jurisdiction. It is sufficient answer to this contention that the appeal is perfected and the court to which the appeal lies is determined by the bond and not by the recitals of the transcript. Fix v. Quinn, 75 Ill. 232. The recital in the transcript naming the court to which appellant has prayed an appeal was'unnecessary, and no such recital could affect the operation in law of the giving of the bond, by which the appeal was taken and directed to the County Court. Ho reason is presented why the cause should have been stricken from the short cause calendar. The judgment is affirmed.